Case 1:15-cr-00485-RJS Document 65 Filed 04/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wa cenn enn en nee eee nee eee X
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT AT
v CRIMINAL PROCEEDING
OSVALDO DELAHOZ,
Defendant 15-CR-485 (RUS)
on en nee eee ene eee ene eennnamennenenennenn ne xX

 

Check Proceeding that Applies

Arraignment

I have been notified of the specifications of violation of the terms of supervised release that have been filed
against me and have discussed the specifications with my attorney. [ understand that I have a right to appear
before a judge in a courtroom in the Southern District of New York to confirm that I have received and
reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial or
admission of violation before the judge. By signing this document, I wish to advise the court that I willingly
give up my right to appear in a courtroom in the Southem District of New York to be informed of these
specifications and to enter a denial or admission.

Date:

 

Signature of Defendant

 

Print Name

EN

Supervised Release Conference

I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
at the time the conditions of my release on supervision or my remand to custody are discussed. I have
discussed these rights with my attorney and wish to give up these rights for the period of time in which access
to the courthouse has been restricted on account of the COVID-19 pandemic. 1 request that my attorney and
I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
conference with the court at which such conditions or my remand are discussed.

Date: Osyaldo Delsher by Deve se> sE MM,

Signature of Defendant

Owalds Dela how La Fal ) fer gan BS

Print Name v

 

 

I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.
Case 1:15-cr-00485-RJS Document 65 Filed 04/13/21 Page 2 of 2

pate: 413)9} (WY {—

Signature of Defense Counsel

Print 1) en

Print Name
Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it, The interpreter’s name is:

Date:

 

Signature of Defense Counsel

Accepted:
ignature of Judge

= Vis)s)
